Exhibit 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated.Certain reclassifications of prior period amounts have been made to conform to the current period presentation. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended March 31, Percentage Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 5 % Net card fees 3 Travel commissions and fees (3 ) Other commissions and fees 8 Other (7 ) Total non-interest revenues 3 Interest income Interest on loans 2 Interest and dividends on investment securities 46 53 ) Deposits with banks and other 19 26 ) Total interest income 1 Interest expense Deposits 94 ) Long-term debt and other ) Total interest expense ) Net interest income 8 Total revenues net of interest expense 4 Provisions for losses Charge card 40 Card Member loans 3 Other 20 19 5 Total provisions for losses 17 Total revenues net of interest expense after provisions for losses 3 Expenses Marketing and promotion (1 ) Card Member rewards 4 Card Member services and other 17 Salaries and employee benefits (5 ) Professional services (3 ) Occupancy and equipment (2 ) Communications 93 96 (3 ) Other, net (8 ) Total (1
